DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
As amended, claim 1 recites that the movable part has “an annular shape in plain view.”  It is assumed applicants intended to recite an annular shape in a “plan view” which means when viewed from above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 
Claims 10 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
claim 1 and new dependent claims 10 and 15 includes a movable part (24) which surrounds opposing part (25) and controls the opening (23) therebetween by moving in a horizontal direction.  However, since the movable part (24) has an annular shape (i.e., a ring shape) in plain view it must necessarily be comprised of an elastic material which can repeatedly expand and contract while still maintaining its annular shape (e.g., a rubber band) in order to move in a horizontal operating direction (D24) in the manner shown in Fig. 2 of the instant application.  In ¶[0048] it is contended that the requisite degree of elasticity can be obtained using a material such as a felt material.  However, once an annular-shaped felt material has expanded or contracted in a horizontal direction it would not be expected to retain a degree of elasticity sufficient for it to return to its original shape after repeated expansion and contraction in a horizontal direction in the manner required for operation of the movable part (24) consistent with the embodiment shown in Fig. 2 of the instant application.  Moreover, Fig. 2 only shows horizontal expansion and contraction along direction D24 along one specific horizontal line.  Expansion and contraction of an annular-shaped movable part (24) requires forces acting in concert to expand and contract the annular-shaped claims 10 and 15.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Appl. Publ. No. JP2014-234331 to Tsuge, et al. (hereinafter “Tsuge”). 
Regarding claim 1, Tsuge teaches a crystal growth apparatus (see, e.g., the Abstract, Figs. 1-5, and entire reference), comprising  
a crucible (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach a crucible (1)),
a heat-insulating material which covers a circumference of the crucible (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach thermal insulating material (5) which surrounds a circumference of the crucible (1)), 
a heating member which is located on the outside of the heat-insulating material and is configured to perform induction heating of the crucible (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach an induction coil heater (17) which is 
a support member which supports the crucible (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach that the crucible (1) is supported by a crucible support (10)), 
wherein the heat-insulating material has a movable part, wherein the movable part is located below the crucible and has an annular shape in plain view to surround the support member, and the movable part forms an opening in the heat-insulating material by the movement of the movable part to control an opening ratio of the opening of the heat-insulating material (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach a movable insulating member (5a) which has an annular shape in plan view, surrounds the crucible support (10), and is located below the crucible; furthermore, a moving mechanism (12) raises and lowers the movable insulating member (5a), thereby forming an opening in the insulation by movement of the movable insulating member (5a)).  
Regarding claim 2, Tsuge teaches that the movable part is configured to move symmetrically with the crucible as a center, when the apparatus is observed in planar view from a vertical direction of a supporting surface by which the crucible is supported (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach that the movable insulating member (5a) moves up and down, symmetrically with the crucible (1) as a center).  
Regarding claim 11, Tsuge teaches that the movable part is configured to move in a vertical direction (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach that the movable insulating member (5a) is configured to move in a vertical direction).  
Regarding claim 12, Tsuge teaches that the movable part is configured to close and open a space which is surrounded by the heat-insulating material, the crucible, and the support member (see, e.g., Fig. 3 and ¶¶[0037]-[0048] which teach that the movable insulating member (5a) is configured to open and close a space surrounded by the insulating member (5a), the crucible (1), and the crucible support (10)).    

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuge alone or in view of U.S. Patent No. 4,936,949 to Kida, et al. (“Kida”).  
Regarding claim 8, Tsuge does not explicitly teach that the heat-insulating material has an immovable cylindrical part which surrounds the support member and is located between the support member and the movable part.  However, Fig. 3 of Tsuge shows that beneath the crucible (1) there is a gap between the outer diameter of the crucible support (10) and the inner diameter of the movable insulating member (5a).  Such a gap would necessarily lead to heat losses from the crucible (1) through those areas which are not covered by insulation (5).  Accordingly, an ordinary artisan would be motivated to provide additional heat insulating material (5) which surrounds the crucible support (10) and is located between the crucible support (10) and the movable insulating members (5a) in order to completely insulate the bottom surface of the crucible.  Alternatively, in Fig. 6 and col. 5, ll. 27-44 as well as elsewhere throughout the entire reference Kida teaches a system and method for supporting a crucible (18) during crystal .  

Claim(s) 1-2, 4, 6-7, and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2013/0269598 to Chen, et al. (hereinafter “Chen”) in view of U.S. Patent Appl. Publ. No. 2007/0227189 to Youhei Sakai (“Sakai”). 
Regarding claim 1, Chen teaches a crystal growth apparatus (see, e.g., the Abstract, Figs. 1-7, and entire reference), comprising  
a crucible (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach a crucible (5)),
a heat-insulating material which covers a circumference of the crucible (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach thermal insulating material (1) which surrounds a circumference of the crucible (5)), 
a heating member which is located on the outside of the heat-insulating material and is configured to perform induction heating of the crucible (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach an induction coil heater (3) which is located outside the insulating material (1) and is configured to perform induction heating of the crucible (5)), and
a support member which supports the crucible (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the crucible (5) is supported by a bottom layer of the insulating material (1)), 
wherein the heat-insulating material has a movable part, wherein the movable part has an annular shape in plain view, and the movable part forms an opening in the heat-insulating material by the movement of the movable part to control an opening ratio of the opening of the heat-insulating material (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the insulating material (1) includes a movable thermal insulation layer (8) which has an annular shape in plan view and controls an opening in the thermal insulating material (1) by moving the insulating layer (8) up and down; alternatively see Figs. 6-7 and ¶[0040] which specifically teach that the movable thermal insulation layer (8) may possess a cylindrical or conical shape).  
Chen does not explicitly teach that the movable part is located below the crucible and has an annular shape in plain view to surround the support member.  However, in inter alia, a movable heat insulation piece (7) which has an annular shape that surrounds the pedestal and is supported by a side plate (6c).  The temperature at the bottom of the mold (4) is controlled by raising or lowering the side plates (6c) and, hence, the insulation piece (7) such that the size of the gap (2b) and the contact area between the side plates (6c) and the side surfaces (5b) of the pedestal (5) are controlled.  Thus, an ordinary artisan would look to the teachings of Sakai and would readily recognize the benefit of providing a central support member which supports the bottom of the crucible with a movable heat insulating member having an annular shape surrounding the central support member in order to, for example, obtain greater control over axial temperature gradients between the source (4) and growing crystal (7).  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Chen teaches that the movable part is configured to move symmetrically with the crucible as a center, when the apparatus is observed in planar view from a vertical direction of a supporting surface by which the crucible is supported (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the movable thermal insulation layer (8) is movable up and down along a central axis of the crucible (5); see also Figs. 1A-B and ¶¶[0083]-[0109] of Sakai which teach that the movable heat insulation (7) is configured to move up and down along a central axis of the mold (4)).  
Regarding claim 4, Chen does not explicitly teach that the movable part has a first inclined surface as claimed.  However, as noted supra with respect to the rejection of claim 1, Sakai teaches that 
the movable part has a first inclined surface which is inclined relative to an operating direction of the movable part (see, e.g., Figs. 1A-B and ¶¶[0083]-[0109] which teach that the movable heat insulation (7) has a top surface which is at a 90° angle relative to the vertical up and down movement of the movable heat insulation (7) and, hence, the top surface of the movable heat insulation (7) may be considered as a first inclined surface because it is inclined at a 90° angle with respect to the operating direction), and
the opening ratio is controlled by a distance between the first inclined surface and a second inclined surface which faces the movable part of the heat-
Alternatively, it is noted that since Figs. 2-4 and ¶¶[0041]-[0048] of Chen teach that the movable thermal insulation layer (8) and thermal insulating material (1) have inclined surfaces which are inclined relative to the up and down movement direction of the thermal insulation layer (8).  Thus, an ordinary artisan would look to Figs. 2-4 of Chen and would readily recognize that the top surface of the movable heat insulation (7) and bottom ledge of the insulation member (2) in Figs. 1A-B of Sakai may be formed at angles other than 90° to the vertical since doing so would involve nothing more than changing the shape of the insulation (7) and (2) without modifying its operation.  Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  The motivation for making the top surface of the movable heat insulation (7) and bottom ledge of the insulation member (2) inclined surfaces would be to, for example, make it easier for the mold (4) and movable heat insulation (7) to be inserted into the bottom opening of the insulation member (2) and/or to control the thermal profile in an area where the movable heat insulation piece (7) contacts the pedestal (5).
Regarding claim 6
the movable part is configured to move symmetrically with the crucible as a center, when the apparatus is observed in planar view from a vertical direction of a supporting surface by which the crucible is supported (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the movable thermal insulation layer (8) is movable up and down along a central axis of the crucible (5)), and
the movable part has a first inclined surface which is inclined relative to an operating direction of the movable part (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the movable thermal insulation layer (8) has an inclined surface which is inclined relative to the up and down movement direction of the movable thermal insulation layer (8)), 
the heat-insulating material has a second inclined surface which faces the movable part (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the thermal insulating material (1) has a second inclined surface which faces the movable thermal insulation layer (8)), and 
the opening ratio is controlled by a distance between the first surface and the second inclined surface which faces the movable part of the heat-insulating material (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the opening area between the movable thermal insulation layer (8) and the thermal insulating material (1) is controlled by the up and down movement of the movable thermal insulation layer (8)).
Chen does not explicitly teach that the movable part is located below the crucible.  However, as noted supra with respect to the rejection of claim 1, in Figs. 4-5 and ¶¶[0043]-[0048] as well as elsewhere throughout the entire reference Chen teaches that inter alia, a movable heat insulation piece (7) which has an annular shape that surrounds the pedestal and is supported by a side plate (6c).  The temperature at the bottom of the mold (4) is controlled by raising or lowering the side plates (6c) and, hence, the insulation piece (7) such that the size of the gap (2b) and the contact area between the side plates (6c) and the side surfaces (5b) of the pedestal (5) are controlled.  Thus, an ordinary artisan would look to the teachings of Sakai and would readily recognize the benefit of providing a central support member which supports the bottom of the crucible with a movable heat insulating member having an annular shape surrounding the central support member in order to obtain greater control over axial temperature gradients between the source (4) and growing crystal (7).  
It is noted that since Figs. 2-4 and ¶¶[0041]-[0048] of Chen teach that the movable thermal insulation layer (8) and thermal insulating material (1) have inclined surfaces which are inclined relative to the up and down movement direction of the thermal insulation layer (8) an ordinary artisan would look to Figs. 2-4 of Chen and would readily See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  The motivation for making the top surface of the movable heat insulation (7) and bottom ledge of the insulation member (2) inclined surfaces would be to, for example, make it easier for the mold (4) and movable heat insulation (7) to be inserted into the bottom opening of the insulation member (2) and/or to control the thermal profile in an area where the movable heat insulation piece (7) contacts the pedestal (5).  
Regarding claim 7, Chen teaches that
the movable part is configured to move symmetrically with the crucible as a center, when the apparatus is observed in planar view from a vertical direction of a supporting surface by which the crucible is supported (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the movable thermal insulation layer (8) is movable up and down along a central axis of the crucible (5)), 
the movable part has a first surface which is vertical to an operating direction of the movable part (see, e.g., Fig. 6, ¶[0040], and claim 3 which teach that the movable thermal insulation layer (8) may be pillar (i.e., cylindrical) shaped with vertical walls which are vertical relative to an operating direction of the 
the heat-insulating material has a second surface which faces the movable part (see, e.g., Fig. 6, ¶[0040], and claim 3 which teach that the thermal insulating material (1) has a second surface which faces the movable thermal insulation layer (8)), and
the opening ratio is controlled by a distance between the first surface and the second surface which faces the movable part of the heat-insulating material (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the opening area between the movable thermal insulation layer (8) and the thermal insulating material (1) is controlled by the up and down movement of the movable thermal insulation layer (8)).
Chen does not explicitly teach that the movable part is located below the crucible.  However, as noted supra with respect to the rejection of claim 1, in Figs. 4-5 and ¶¶[0043]-[0048] as well as elsewhere throughout the entire reference Chen teaches that control of the diameter of the growing SiC crystal requires control of the axial temperature gradients within the crucible and that this control is obtained by raising the movable thermal insulation layer (8) up and/or down during crystal growth. Since the axial temperature gradient also extends to the source material (4) side of the crucible (5) an ordinary artisan would readily recognize that further control over axial gradients between inter alia, a movable heat insulation piece (7) which has an annular shape that surrounds the pedestal and is supported by a side plate (6c).  The temperature at the bottom of the mold (4) is controlled by raising or lowering the side plates (6c) and, hence, the insulation piece (7) such that the size of the gap (2b) and the contact area between the side plates (6c) and the side surfaces (5b) of the pedestal (5) are controlled.  Moreover, the top surface of the movable heat insulation piece (7) has a horizontal surface which is vertical (i.e., perpendicular) to the vertical up-and-down movement of the movable heat insulation piece (7) while the bottom ledge of the insulation member (2) has a second surface which faces the movable heat insulation piece (7).  Thus, an ordinary artisan would look to the teachings of Sakai and would readily recognize the benefit of providing a central support member which supports the bottom of the crucible with a movable heat insulating member having an annular shape surrounding the central support member in order to obtain greater control over axial temperature gradients between the source (4) and growing crystal (7).  
Regarding claim 9, Chen and Sakai teach that the heat-insulating material has an immovable opposed part which faces the movable part and is located around the movable part (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] of Chen which teach that the presence of immovable thermal insulating material (1) which surrounds the movable thermal insulating layer (8); alternatively, see Figs. 1A-B and ¶¶[0083]-[0109] of Sakai 
Regarding claim 10, Chen does not teach that the movable part is configured to move in a horizontal direction.  However, in Figs. 6A-B and ¶¶[0140]-[0148] Sakai teaches an analogous embodiment of a crystal growth apparatus in which the cooling member (6) is in the form of horizontal pieces which are located beneath the crucible (4) with movable heat insulation pieces (7) affixed to a distal end of the cooling member (6).  During operation the heat insulation pieces (7) are moved in a horizontal direction through opening (2a) from a position outside and surrounding the pedestal (5) to a position within the gap (2d).  In this manner heat transfer from the pedestal (5) to the cooling member (6) is controlled by adjusting the contact area between the pedestal (5) and the cooling member (6).  Thus, in view of the teachings of Sakai an ordinary artisan would readily recognize that the temperature of the bottom of the crucible (5) utilized in Figs. 2-4 of Chen may be regulated through the use of a cooling member (6) and movable annular-shaped heat insulation pieces (7) which are configured to expand or contract in a horizontal direction with the motivation for doing so being to more directly control heat flow through the pedestal (5) in a primarily axial rather than a longitudinal direction.  
Regarding claim 11, Chen and Sakai teach that the movable part is configured to move in a vertical direction (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] of Chen which teach that the movable thermal insulation layer (8) is configured to move in a vertical direction; alternatively, see Figs. 1A-B and ¶¶[0083]-[0109] of Sakai which teach that the movable heat insulation (7) is also configured to move in a vertical direction).  
Regarding claim 12, Chen does not explicitly teach that the movable part is configured to close and open a space which is surrounded by the heat-insulating material, the crucible, and the support member.  However, in Figs. 1A-B and ¶¶[0083]-[0109] Sakai teaches that the movable heat insulation (7) is configured to open and close a gap (2b) which is surrounded by the pedestal (5), insulating member (2), and mold (4).  
Regarding claim 13, Chen teaches that the movable part has a triangular cross-sectional shape (See, e.g., Fig. 7, ¶[0040], and claim 3 which teach that the movable thermal insulation layer (8) may be cone-shaped which yields a triangular cross-sectional shape.  Although Sakai does not specifically teach that the movable heat insulation piece (7) has a triangular cross-section, absent a showing that a particular shape is significant, a change in the shape of the movable heat insulation piece (7) may be considered as a matter of design choice and, hence, is prima facie obvious. Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  A change in the shape of the movable heat insulation piece (7) such that it has a triangular cross-sectional shape may be desirable in order to, for example, control the thermal profile in an area where the movable heat insulation piece (7) contacts the pedestal (5).).  
Regarding claim 14, Chen teaches that an outer diameter of the movable part increases from an upper end to a lower end thereof (see, e.g., Figs. 2-4 and ¶¶[0041]-[0048] which teach that the movable thermal insulation layer (8) has a truncated cone shape which, when located at a bottom of the crucible (5), results in an outer supra with respect to the rejection of claims 1 and 13, in Figs. 1A-B and ¶¶[0083]-[0109] Sakai teaches an analogous system for crystal growth from a raw material contained within an insulated mold (4) which is supported by a pedestal (5) which is provided with, inter alia, a movable heat insulation piece (7) which has an annular shape that surrounds the pedestal and is supported by a side plate (6c).  Figures 1A-B specifically show that the movable heat insulation piece (7) has an inner diameter which is unchanged.  Although Sakai does not specifically teach that the outer diameter of the movable heat insulation piece (7) increases from an upper end to a lower end thereof, absent a showing that a particular shape is significant, a change in the outer diameter of the movable heat insulation piece (7) may be considered as a matter of design choice and, hence, is prima facie obvious. Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  A change in the outer diameter of the movable heat insulation piece (7) such that it increases from an upper end to a lower end may be desirable in order to, for example, control the thermal profile in an area where the movable heat insulation piece (7) contacts the pedestal (5). 
Regarding claim 15, Chen and Sakai do not explicitly teach that an inner diameter of the movable part increases from an upper end to a lower end and an outer diameter of the movable part is unchanged.  However, as noted supra with respect to the rejection of inter alia, a movable heat insulation piece (7) which has an annular shape that surrounds the pedestal and is supported by a side plate (6c).  Figures 1A-B specifically show that the movable heat insulation piece (7) has an outer diameter which is unchanged.  With respect to the inner diameter of the movable heat insulation piece (7), Figs. 5-7, ¶[0040], and claim 3 of Chen further teach that the movable thermal insulation layer (8) may be pillar-shaped, truncated cone-shaped, cone-shaped, or a combination thereof.  Thus, the teachings of Chen show that the shape of the thermal insulation layer (8) is not critical and is a matter of design choice.  Although Sakai does not specifically teach that the movable heat insulation piece (7) has an inner diameter which decreases from an upper end to a lower end, absent a showing that a particular shape is significant, a change in the shape of the movable heat insulation piece (7) may be considered as a matter of design choice and, hence, is prima facie obvious. Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See, e.g., In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also MPEP 2144.04(IV)(B).  A change in the shape of the movable heat insulation piece (7) such that its inner diameter increases from an upper end to a lower end may be desirable in order to, for example, control the thermal profile in an area where the movable heat insulation piece (7) contacts the pedestal (5).).  
Regarding claim 16, Chen and Sakai teach that the movable part has a quadrilateral cross-sectional shape (see, e.g., Fig. 6, ¶[0040], and claim 3 which teach that the movable thermal insulation layer (8) may be pillar (i.e., cylindrical) shaped which therefore produces a quadrilateral cross-sectional shape; see also Figs. 1A-B and ¶¶[0083]-[0109] of Sakai which teach that the movable heat insulation piece (7) has a quadrilateral cross-sectional shape).  

Response to Arguments
Applicant’s arguments filed January 25, 2021, have been considered, but are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2007,0227189 to Youhei Sakai (hereinafter “Sakai”) and Japanese Patent Appl. Publ. No. 2014-234331 to Tsuge, et al. (“Tsuge”) have been introduced to teach the newly added claim limitations.  With respect to the subject matter of claim 1 it is noted that Sakai itself could conceivably be utilized as the primary reference in combination with an induction heater located outside of the insulation member (2) in Figs. 1A-B since claim 1 does not require a crystal installation part (12) or a seed crystal (S) provided at a top surface of the crucible.  
Applicant specifically argues that if the heat loss hole of Chen is located at the lower side of the graphite crucible and is opened at the middle of the growth stages, the thermal variation in the axis direction would decrease and that this is not desirable in Chen.  See applicants’ 1/25/21 reply, p. 9.  Applicant’s argument is noted, but is unpersuasive since, for one, it is based upon arguments of counsel rather than factually supported objective evidence.  Moreover, claim 1 is an apparatus claim rather than a 

Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714